Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The proposed drawing corrections filed on 12/07/2021 are acceopted by Examiner.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 12-17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, it is unclear what “a type C protocol”  is  and  when “a pull-down mode” is occurred.
In claim 3, it is unclear what is meant by ” the third predetermined resistance value a parallel resistance of the Ra and another Ra”.  It is also unclear where “another Ra” is from.
In claim 4,  it is unclear what is meant by  “the fourth predetermined resistance value a parallel resistance of the Rd and another Rd”.  It is also unclear where “another Rd” is from.
	In claim 12, line 5, “is connected a USB drive” should be “is connected to a USB drive”.
	In claims 14-17, it is unclear what  “type C protocol” is   and when “a pull down mode” is occurred.
The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
Claims 1 and 6-11are allowed
The prior art does not disclose a detection method for a multi-device detection system, comprising: detecting resistance values of a CCI pin and a CC2 pin on a third female connector, by a control motherboard; determining a type of connected device on a first female connector and a second female connector, by the control motherboard, according to the detected resistance values of the CCl pin and the CC2 pin on a third female connector; wherein the type of connected device is one of an earphone, a USB flash drive, a charger, and a mobile phone with a full Type-C function; and wherein the third female connector arranged on the control motherboard. the first female connector, the second female connector and a male connector are arranged on a circuit board, and the male connector is capable of being inserted into the third female connector as recited in claim 1. Claims 6 and 11  depend from allowed claim 1, they are  also allowed accordingly.
The prior art does not disclose An adapter, comprising a circuit board, a male connector, a first female connector and a second female connector respectively arranged on the circuit board; wherein the male connector is a Type-C male connector, and both the first female connector and the second female connector are a Type-C female connector; the male connector is electrically connected to the first female connector and the second female connector, respectively; wherein the male connector is provided with two independent D+ pins and two independent D- pins; one of the two independent D+ pins is electrically connected to a D± pin of the first female connector, and the other one of the two independent D+ pins is 
The prior art does not disclose A multi-device detection system, comprising a mobile terminal and a adapter; wherein the adapter comprises a circuit board, a male connector, a first female connector and a second female connector respectively arranged on the circuit board; wherein the male connector is a Type-C male connector, and both the first female connector and the second female connector are a Type-C female connector; the male connector is electrically connected to the first female connector and the second female connector, respectively; wherein the male connector is provided with two independent D- pins and two independent D- pins; one of the two independent D+ pins is electrically connected to a D+ pin of the first female connector, and the other one of the two independent D± pins is electrically connected to a D+ pin of the second female connector; one of the two independent D- pins is electrically connected to a D- pin of the first female connector, and the other one of the two independent D- pins is electrically connected to a D- pin of the second female connector; wherein the mobile terminal comprises a control motherboard and a third female connector arranged on the control motherboard; and the third female connector is a Type-C female connector; wherein the third female connector is provided with two independent D+ pins and two independent D- pins; the male connector is inserted into the third female connector; the two independent D+ pins of the male connector respectively correspond to the two 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Chen (Pat# 10.009,029) disclose Interface Control Circuit For .Use With A Universal Serial Bus Device, Comprises A Controlling Module That Is Coupled With The USB Connector, Where Controlling Module Receives The Plug Signal And Outputs A Power Supply Signal.
Card (pat# 10,333,260) disclose high contact resistance detection.
Taimola et al (Pat# 9,606,953.) disclose Method, Apparatus, And Computer Program Product For Entering Accessory Docking Mode In USB Type C.
Butler et al (pat# 7,644,217) disclose Method, Apparatus, And Computer Program Product For Entering Accessory Docking Mode In USB Type C
Applicant’s arguments with respect to claims 1-17 filed on 12/07/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867